United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2014
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Antonio Jevon Gayden,                   *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 14, 2009
                                Filed: December 18, 2009
                                 ___________

Before BYE, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio Gayden appeals his conviction following a jury trial for possession
with intent to distribute and/or aiding and abetting the possession with intent to
distribute five grams or more but less than fifty grams of cocaine base after having
been previously convicted of a felony drug offense in violation of 21 U.S.C. §§
841(a)(1) and (b)(1)(B), 851 and 18 U.S.C. § 2; and his conviction for conspiracy to
distribute and possess with intent to distribute fifty grams or more of cocaine base
after having been previously convicted of a felony drug offense in violation of 21
U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A), and 851. Gayden challenges the district
court's1 denial of his motions for acquittal and new trial, claiming the evidence
presented at trial was insufficient to sustain convictions on both counts.

       Having reviewed the record, United States v. Espinosa, No. 08-3354, 2009 WL
3415979, at *3 (8th Cir. Oct. 26, 2009) (standard of review) and United States v.
Williams, 562 F.3d 938, 941 (8th Cir.) (same), cert. denied, 130 S. Ct. 238 (2009), we
agree with the district court's well-reasoned and thorough analysis. Most, if not all,
of the evidence Gayden highlights on appeal in support of reversal comes from
Gayden's own trial testimony, which the jury apparently found incredible. It is within
the purview of the jury to measure credibility and disregard a defendant's self-serving
testimony in favor of the testimony of other witnesses. United States v. Long Feather,
299 F.3d 915, 917 (8th Cir. 2002). On appeal, "'decisions regarding the credibility of
witnesses are to be resolved in favor of the jury's verdict.'" Id. (quoting United States
v. Nelson, 970 F.2d 439, 443 (8th Cir. 1992)). As such, we find there was sufficient
evidence to support the conviction. Further, Gayden has not asserted grounds
sufficient to warrant a new trial.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                       ___________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-